DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (# US 2003/0038869).
Kaneko et al. discloses:
1. A liquid composition for ink-jet printing (see Abstract), comprising not less than 0.01% by mass and not more than 1.5% by mass of a compound represented by the following formula (1)  (polyoxyethylene alkyl ether acetate; formula 2-1 to 2-13; [0036]-
                      R1--O-(AO)j(CH2CH2O)n--B--COOH  (1),  ([0044])
wherein R1 is a linear or branched aliphatic hydrocarbon group having not less than 2 and not more than 8 carbon atoms, or an alicyclic hydrocarbon group having not less than 3 and not more than 8 carbon atoms; AO is an   group having 3 or 4 carbon atoms; B is an alkylene group having not less than 1 and not more than 3 carbon atoms; and j and n represent average molar numbers of addition of (AO) and (CH2CH2O), respectively, in which j is a number of not less than 0 and not more than 1, n is a number of not less than 5 and not more than 20, and when j is more than 0 (j>0), the groups of (AO) and (CH2CH2O) may be arranged in any order; and 
R2--O-(AO)k(CH2CH2O)m--H (2), ([0040])
wherein R2 is a linear or branched aliphatic hydrocarbon group having not less than 2 and not more than 8 carbon atoms, or an alicyclic hydrocarbon group having not less than 3 and not more than 8 carbon atoms; AO is an alkyleneoxy group having 3 or 4 carbon atoms; and k and m represent average molar numbers of addition of (AO) and (CH2CH2O), respectively, in which k is a number of not less than 0 and not more than 1, m is a number of not less than 6 and not more than 21, and when k is more than 0 (k>0), the groups of (AO) and (CH2CH2O) may be arranged in any order. 
The Examiner draws particular attention to the Applicant that " Kaneko et al. does address a polyoxyethylene alkyl ether acetate/ polyoxyethylene alkyl ether and solvent, it teaches a laundry list of possible a polyoxyethylene alkyl ether acetate/ polyoxyethylene alkyl ether and solvent. The format in which Kaneko et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kaneko et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the a polyoxyethylene alkyl ether acetate/ polyoxyethylene alkyl ether and solvent from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The liquid composition for ink-jet printing according to claim 1, wherein a mass ratio of the compound represented by the formula (1) to the compound represented by the formula (2) [compound represented by the formula (1)/compound represented by the formula (2)] is not less than 0.001 and not more than 0.30 (i.e ink 20, 2-4 is 0.3%/0.0%= 0.3%; [0218]). . 
3. The liquid composition for ink-jet printing according to claim 1, wherein a total content of the compound represented by the formula (1) and the compound represented by the formula (2) in the liquid composition is not less than 1% by mass and not more than 30% by mass (ink 34-36; [0232]-[0234]). 

5. The liquid composition for ink-jet printing according to claim 1, wherein a difference between the number of carbon atoms in R1 and the number of carbon atoms in R2 is not more than 2 (i.e. 2-2-1-2= 10-10=0; [0040]-[0044]). 
6. The liquid composition for ink-jet printing according to claim 1, wherein a content of water in the liquid composition is not less than 30% by mass and not more than 95% by mass (see Examples). 
7. The liquid composition for ink-jet printing according to claim 1, wherein a pH value of the liquid composition is not less than 7 and not more than 11 (pH=8; [0199]). 
8. The liquid composition for ink-jet printing according to claim 1, further comprising a colorant ([0085]-[0109]). 
9. An ink-jet image-forming method comprising the step of ejecting the liquid composition for ink-jet printing according to claim 1 from a liquid ejection head of an ink-jet type comprising an ejection energy-generating element to form characters or images ([0181]-[0195]). 
10. A method of forming a protective film on a liquid ejection head of an ink-jet type comprising an ejection energy-generating element, comprising the step of applying a voltage to the ejection energy-generating element under such a condition that the ejection energy-generating element is allowed to contact with the liquid composition for ink-jet printing according to claim 1 ([0181]-[0195]). 

12. The method of forming a protective film according to claim 10, wherein the ejection energy-generating element comprises a metal electrode or a conductive metal oxide electrode ([0181]-[0195]). 
13. The method of forming a protective film according to claim 10, wherein the liquid ejection head comprises a nozzle plate comprising ejection ports for ejecting a liquid, and the ejection energy-generating element; the ejection energy-generating element comprises a substrate in which a pressure chamber is formed, a first electrode formed on one surface of the substrate, a piezoelectric body formed on the first electrode, and a second electrode formed on the piezoelectric body; and the step of applying a voltage is a step of applying a voltage to the ejection energy-generating element under such a condition that the pressure chamber is filled with the liquid composition ([0181]-[0195]). 
14. A method of storing a liquid ejection head of an ink-jet type comprising an ejection energy-generating element, comprising the steps of: applying a voltage to the ejection energy-generating element under such a condition that the ejection energy-generating element is allowed to contact with the liquid composition for ink-jet printing according to claim 1; and filling the liquid ejection head with an ink after the step of applying a voltage to the ejection energy-generating element ([0181]-[0195]). 

Compound 1-1: n-hexyl-O--(CH2CH2O)9--CH2COOH, 
Compound 1-2: CH3CH2--O--(CH2CH2O)9--CH2COOH, 
Compound 1-3: n-butyl --O--(CH2CH2O)9--CH2COOH, 
Compound 1-4: n-octyl-O--(CH2CH2O)9--CH2COOH, 
Compound 1-5: n-hexyl-O--(CH2CH2O)5--CH2COOH, and 
Compound 1-6: n-hexyl-O--(CH2CH2O)19--CH2COOH. 
17. The liquid composition for ink-jet printing according to claim 1, wherein the compound represented by the formula (2) is at least one compound selected from the group consisting of the following compounds 2-1 to 2-6 ([0040]), 
Compound 2-1: n-hexyl-O--(CH2CH2O)10--H, 
Compound 2-2: CH3CH2--O--(CH2CH2O)10--H, 
Compound 2-3: n-Bu-O--(CH2CH2O)10--H, 
Compound 2-4: n-octyl-O--(CH.sub.2CH.sub.2O).sub.10--H, 
Compound 2-5: n-hexyl-O--(CH2CH2O)6--H, and 
Compound 2-6: n-hexyl-O--(CH2CH2O)20--H. 
18. The liquid composition for ink-jet printing according to claim 1, further comprising at least one organic solvent selected from the group consisting of glycol ether other than the compound represented by the formula (2), polyhydric alcohol, monohydric alcohol, alkyl ether of alcohol, nitrogen-containing heterocyclic compound, amide, amine and sulfur-containing compound ([0079]-[0081]). 

20. An ink comprising the liquid composition for ink-jet printing according to claim 1 (see Examples). 
21. A filling liquid that is used for shipping or maintenance of an apparatus comprising the liquid composition for ink-jet printing according to claim 1 (figure: 1-4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Namba et al. (# US 2005/0054751) discloses an ink and ink set characterized in that both a combination of a specific wetting agent, penetrating agent, and water-soluble organic solvent and use of surfactant, particularly fluorine surfactant are enabled by using water dispersion in which polymer fine particles contain coloring material (see Abstract).
(2) Wulff et al. (# US 2007/0185256) discloses a coating material formulation comprising a mixture comprising as component a1 at least one surfactant and as component a2 at least one compound corresponding to the general formula (I) 
R1--O--(CH2--CHR2--O)n--(CH2--CH2--O)m- R3 (See Abstract).

R1O--[(C2H4O)m/(AO)n]--(C2H4O)p--H (1) (see Abstract).
(4) Nagai et al. (# US 5,431,720) discloses an aqueous ink composition composed of water, a lubricant, a coloring agent dispersed or dissolved in water, and a compound of formula (I): R--O(CH2 CH2 O)m CH2 COOM   (I)  (see Abstract).
(5) Nagashima et al. (# US 2014/0192112) discloses an image forming method includes discharging an inkjet ink including a water-dispersible colorant, a wetter, a surfactant, a penetrant water-dispersible polyurethane resin having a median diameter of from 0.01 to 0.10 .mu.m water and at least one of a polyethylene wax and a paraffin wax on the surface of the recording medium on which the inkjet ink is discharged (see Abstract). 

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853